Citation Nr: 1710321	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  96-46 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis.

3.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric condition to include an adjustment disorder with mixed anxiety and depressed mood.  

4.  Entitlement to total disability based in individual unemployability (TDIU).

5.  Entitlement to Special Monthly Compensation (SMC) on the basis of aid and attendance.


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney
ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from March 1968 to November 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 (cervical spine), January 2015 (multiple sclerosis, TDIU, SMC) and March 2016 (acquired psychiatric condition) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to service connection for a cervical spine condition was previously remanded by the Board in March 2011, April 2012 and May 2015 for additional development.  The issue has since returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that the February 2016 VA cervical spine examination and April 2016 addendum opinion is inadequate for adjudicating the matter of entitlement to service connection for a cervical spine condition.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

Pursuant to the May 2015 Board remand, the Veteran was afforded a VA cervical spine examination in February 2016.  The VA examiner indicated that the claimed cervical spine condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that there was no documentation of the Veteran being seen for a cervical condition during his military service.  The examiner opined that the Veteran's claimed cervical condition was not related to nor aggravated by his service-connected right shoulder condition, bilateral knee condition or right hip condition.  The Board notes that the VA examiner appears to ignore the Veteran's in-service treatment for a cervical strain from October 1971.  Further, no rationale was provided regarding the negative secondary opinion, and the Veteran's service-connected low back condition was not recognized.  The RO found the opinion was inadequate and requested an addendum opinion from the examiner.  In an April 2016 addendum, the VA examiner stated that there was no change in the opinion provided as the opinion was based on the medical evaluation and review of the STRs.  The Board notes that the addendum opinion did not provide any further discussion to remedy the deficiencies in the February 2016 rationale, identified above.  As such, an addendum opinion is required on remand to adequately address the etiology of the Veteran's cervical spine condition.  

The Veteran was granted entitlement to service connection for multiple sclerosis in a January 2015 RO rating decision and entitlement to an acquired psychiatric condition in a March 2016 RO rating decision.  The Veteran timely filed notice of disagreements in June 2, 2015 and April 18, 2016, respectively.  As a statement of the case has not been issued for either matter, the Board does not have jurisdiction over the matters and they must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board notes that the Veteran has asserted a claim for TDIU associated with the above mentioned increased rating claims (multiple sclerosis, acquired psychiatric condition) in statements received in June 2, 2015 and April 18, 2016.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, the Veteran has made assertions of SMC in his statement received June 2, 2015 related to his now service-connected multiple sclerosis.  Under Akles v. Derwinski, 1 Vet. App. 118 (1991), the issue of entitlement to SMC is part and parcel of a claim for an increased rating.  As such, an SOC must also be issued for the associated claims of entitlement to TDIU and SMC.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records including those from the Dublin VAMC beyond December 2016.  

2.  Provide the claims file to a VA examiner who has sufficient expertise to determine the etiology of the Veteran's cervical spine condition.  If the examiner determines that an actual physical examination(s) is necessary, one should be scheduled.  

The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should provide the following opinions:

(a) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's cervical spine condition was incurred in or otherwise related to active service?

The examiner's attention is directed towards the 1971 treatment of a cervical strain and the February 1979 automobile accident.  

(b) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's cervical spine condition is etiologically related to the Veteran's service-connected disabilities (low back condition, multiple sclerosis, acquired psychiatric condition, right shoulder condition, bilateral knee condition and right hip condition)?

A complete rationale should be provided for any opinion expressed.

3.  Issue an SOC for the matters of entitlement to initial increased ratings of multiple sclerosis, an acquired psychiatric condition, TDIU and SMC.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of the claims.  If a timely substantive appeal is received, return the case to the Board.

The Board reminds the Veteran and his representative that appellate consideration of these issues may be obtained only if a timely appeal is perfected.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




